     Case: 1:20-cv-05191 Document #: 10 Filed: 09/06/20 Page 1 of 1 PageID #:72

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Wayne Farms LLC
                                Plaintiff,
v.                                                     Case No.: 1:20−cv−05191
                                                       Honorable Gary Feinerman

                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, September 6, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Motion to seal complaint
[2] is granted. Plaintiff may file under seal its complaint and exhibits, so long as it files a
redacted version of the complaint and exhibits. Status hearing set for 10/1/2020 at 9:00
a.m. Attorneys/Parties should appear for the hearing by calling the Toll−Free Number:
(877) 336−1828, Access Code: 4082461. Members of the public and media will be able to
call in to listen to this hearing (use toll free number). Please, please be sure to keep your
phone on mute when you are not speaking. Persons granted remote access to proceedings
are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
